Citation Nr: 0200211	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  99-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left hip disability, characterized as postoperative residuals 
of a left hip fracture.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1997 to 
July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
residuals of a left hip fracture and assigned a 10 percent 
evaluation.  The veteran subsequently perfected this appeal.

In November 2000, the Board remanded the case for additional 
development.  Upon completion of the required development, 
the 10 percent evaluation was continued.  The case has since 
returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's left hip disability is manifested by 
malunion of the femur with no more than a slight hip 
disability.

3. The veteran has a surgical scar on the lateral aspect of 
the left proximal thigh which is approximately 2.5 inches 
by 1.25 inches; there is a small keloid on the proximal 
two-thirds of the scar that is somewhat tender or 
sensitive.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a left hip disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253, 5255 (2001).

2. The criteria for a separate 10 percent evaluation for a 
superficial tender scar of the left hip, a residual of 
left hip surgery, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the September 1998 
rating decision, the March 1999 statement of the case (SOC), 
and the August 2001 supplemental statement of the case 
(SSOC), of the evidence necessary to warrant an increased 
evaluation for residuals of a left hip fracture.  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the SSOC adequately informed the veteran of the 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In her 
July 1999 substantive appeal, the veteran indicated she was 
receiving treatment at the VA medical center (VAMC) in 
Jackson.  Medical records were requested for the period from 
January 1999 to August 31, 2001 and a confidential health 
summary for this period was associated with the claims 
folder.  In January and March 2001, the RO requested 
information from the veteran regarding any treatment received 
for her left hip.  The veteran did not respond to these 
requests and has not identified additional treatment 
pertinent to her claim.  Further, in keeping with the duty to 
assist, the veteran underwent VA examinations in August 1998 
and August 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Pursuant to VA's Rating Schedule, the RO ascertained the 
severity of the residuals of the veteran's left hip fracture 
in accordance with the criteria set forth in Diagnostic Code 
5255.  Under this provision, malunion of the femur with 
slight knee or hip disability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2001).  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Id.  Malunion of the femur 
with marked knee or hip disability warrants a 30 percent 
evaluation.  Id.  Fracture of surgical neck of the femur, 
with false joint or fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, 
weightbearing preserved with aid of brace warrants a 60 
percent evaluation.  Id.  Fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture) warrants an 80 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2001).

Additional provisions which are potentially applicable to the 
veteran's left hip disability include Diagnostic Codes 5250, 
5251, 5252, 5253, 5254 and 7804.  Diagnostic Code 5250 
relates to ankylosis of the hip and Diagnostic Code 5254 
requires a flail joint of the hip.  There is no medical 
evidence of ankylosis or flail joint of the hip and 
therefore, any application of these codes would be 
inappropriate.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2001).  The 
veteran's disability is already evaluated as 10 percent 
disabling and therefore, the veteran could not receive an 
increased evaluation under this provision.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001).

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001).  
Limitation of abduction of, motion lost beyond 10 degrees 
warrants a 20 percent evaluation.  Id. 

Under Diagnostic Code 7804, a superficial scar which is 
tender and painful on objective demonstration warrants a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).
 
Factual Background

The veteran was originally granted service connection for 
postoperative residuals of a left hip fracture in September 
1998 and assigned a 10 percent evaluation.  The veteran 
contends that the 10 percent evaluation does not adequately 
reflect the severity of her disability.

Service medical records indicate that in 1997 the veteran 
suffered a comminuted fracture, left femoral neck at the 
junction of the intertrochanteric line.  She subsequently 
underwent an open reduction internal fixation (ORIF).  

The veteran underwent a VA examination in August 1998.  She 
reported that since surgery in August 1997 she has been 
intermittently symptomatic.  At times she has no problems and 
at other times she has a throbbing type pain in her hip which 
causes her to limp.  The pain is not associated with her 
activity level.  

On physical examination, she walked with an unremarkable gait 
pattern.  A well healed 2.5 inch surgical scar over the area 
of the left hip region was noted.  Flexion was 120 degrees, 
abduction 50 degrees, internal rotation 30 degrees and 
external rotation 60 degrees, with slight discomfort on 
extremes of abduction.  There was no tenderness about the 
hip.  The veteran was able to heel and toe walk and squat and 
arise.  Strength in the left leg was 5/5 and there was no 
measurable atrophy of the quads.  X-rays revealed two screws 
present in the proximal femur.  The examination was otherwise 
unremarkable and no other abnormalities were seen.  Diagnosis 
was "[r]esiduals of left hip fracture-postoperative."  

In September 1999, the veteran was seen at VAMC Jackson with 
complaints of pain.  X-rays taken of the left hip revealed 
two radiopaque screws across the head, neck and proximal 
shaft of the left femur.  No other significant abnormalities 
were seen.

In August 2001, the veteran underwent another VA examination.  
On a scale of 1 to 10, the veteran reported pain at a level 4 
most often, although sometimes the pain is a level 8.  
Walking or sitting for any length of time causes increased 
pain and the knee and hip become stiff.  Getting in and out 
of the car is difficult and after sitting in the car she has 
difficulty coming to a standing position and walking for the 
initial several feet.  The veteran is not on any medications 
and does not use any assistive devices to ambulate.

On examination, the veteran did not appear to be in any acute 
distress.  Gait and station were normal and she was able to 
walk on heels and toes without any difficulty or loss of 
balance.  Balance on one lower extremity at a time was fair.  
She did not attempt to squat as she has had problems 
squatting.  

On examination of the left hip, there was an old healed 
surgical scar on the lateral aspect of the proximal thigh 
about 2.5 inches long and 1.25 inches wide, with a small 
keloid on the proximal two-thirds which was somewhat tender 
or sensitive.  There was mild tenderness noted on palpation 
of this area.  On range of motion testing, flexion in the 
left hip was 80 degrees, extension 10 degrees, abduction 45 
degrees, adduction 20 degrees, internal rotation 20 degrees 
and external rotation 25 degrees.  With the knee flexed, 
internal rotation was 30 degrees, external rotation was 35 
degrees.  Range of motion in the right hip indicated active 
flexion at 110 degrees, extension 15 degrees, abduction 50 
degrees, adduction 30 degrees, internal rotation 20 degrees, 
and external rotation 25 degrees.  With the knee flexed, 
internal rotation was 25 degrees and external rotation was 45 
degrees.  Absolute leg length was three-eighths of an inch 
shorter on the left side while relative leg length was 
symmetrical.  Functionally, the veteran is independent in 
activities of daily living and transfers and is able to 
ambulate without assistive devices.  No atrophy of the 
muscles was noted.

According to the examiner, DeLuca provisions could not be 
delineated with any medical certainty as the veteran was 
asymptomatic at the time of examination.  The examiner did 
note that it is obvious that she has some limitations in 
changing posture or after prolonged walking.  No weakness was 
noted but after prolonged walking or standing she can have 
some limitations in her endurance.  During flareups, she may 
have limitations in range of motion and functional 
capabilities.  

X-rays were compared to the previous study of September 1999.  
Two screw nails were seen in the left femoral head and neck 
and were unchanged.  The left hip joint space was relatively 
well maintained without any spur or abnormal soft tissue 
calcification.  Impression was:  1) status post left femoral 
neck fracture with ORIF; and 2) chronic left hip pain due to 
fracture of left hip.

Analysis

Upon review of the medical evidence of record and considering 
the severity of the veteran's left hip disability, the Board 
finds that the impairment shown does not exceed that 
contemplated by a 10 percent evaluation.
 
An increased evaluation is not warranted under Diagnostic 
Code 5252 which provides for an evaluation in excess of 10 
percent when flexion of the thigh is limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2001).  On 
examination in August 2001, flexion in the left hip was 80 
degrees and in August 1998 was 120 degrees. 

An increased evaluation is also not warranted under 
Diagnostic Code 5253 which allows an evaluation in excess of 
10 percent for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2001).  Abduction in the left hip was 45 degrees 
in August 2001 and was 50 degrees in August 1998.

Similarly, the Board finds that an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5255.  Under 
this provision, a 20 percent evaluation is warranted for a 
malunion of the femur with moderate knee or hip disability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2001).  The 
words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2001).  

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2001).  On VA 
examination in August 2001, flexion was 80 degrees and 
abduction was 45 degrees, indicative of some limitation of 
flexion.  The veteran's gait and station were normal.  She 
was able to walk on heels and toes without difficulty or loss 
of balance and ambulates without assistance.  Considering all 
of the evidence, the Board finds the veteran's hip disability 
to be no more than slight.  

The Board further notes that additional compensation is 
potentially available for functional loss due to pain and has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
interpreted in DeLuca, supra.  In August 2001, the examiner 
noted that DeLuca provisions could not be delineated with any 
medical certainty as the veteran was asymptomatic at the time 
of examination.  The examiner did indicate that the veteran 
could have limitation in her endurance.  Additionally, she 
could have limitations in range of motion and functional 
abilities during flareups.  At the time of the examination no 
weakness, atrophy or deformity was noted that would suggest 
greater dysfunction.  Functionally, the veteran is 
independent in activities of daily living, transfers, and is 
able to ambulate without any assistive devices.  Based on the 
medical evidence, the Board finds that an evaluation in 
excess of 10 percent based on functional loss is not 
warranted.

In evaluating the veteran's disability, the Board has 
specifically considered whether she is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has the veteran's hip disability been more than 
slight.

Notwithstanding the above discussion and resolving all doubt 
in favor of the veteran, the Board finds that consideration 
of a separate rating pursuant to Diagnostic Code 7804 is 
appropriate in this case.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (separate ratings may be assigned for the separate 
and distinct manifestations of the same injury).  Diagnostic 
Code 7804 provides a 10 percent evaluation for a superficial 
scar which is painful or tender.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  On examination in August 1998, 
the scar was noted over the left hip but there was no 
indication that it was painful or tender.  On examination in 
August 2001, the examiner noted that there was a small keloid 
on the scar which was somewhat tender or sensitive.  
Accordingly, the Board finds that a separate 10 percent 
evaluation is warranted for the surgical scar on the 
veteran's left hip. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her left hip 
disability and there is no indication that it has a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 10 percent for a left hip 
disability is denied.

A separate 10 percent evaluation for the surgical scar of the 
left hip is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

